


109 HR 5914 IH: To amend the Elementary and Secondary Education Act of

U.S. House of Representatives
2006-07-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		109th CONGRESS
		2d Session
		H. R. 5914
		IN THE HOUSE OF REPRESENTATIVES
		
			July 26, 2006
			Mr. Wu introduced the
			 following bill; which was referred to the Committee on Education and the
			 Workforce
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to reduce class size through the use of fully qualified teachers, and for
		  other purposes.
	
	
		1.Class size
			 reductionTitle V of the
			 Elementary and Secondary Education Act of
			 1965 (20 U.S.C. 7201 et seq.) is amended by adding at the end the
			 following:
			
				EClass
				Size Reduction
					5701.Grant
				program
						(a)PurposeThe
				purposes of this section are—
							(1)to reduce class
				size through the use of fully qualified teachers;
							(2)to assist States
				and local educational agencies in recruiting, hiring, and training 100,000
				teachers in order to reduce class sizes nationally, in grades 1 through 3, to
				an average of 18 students per regular classroom; and
							(3)to improve
				teaching in those grades so that all students can learn to read independently
				and well by the end of the 3d grade.
							(b)Allotment to
				States
							(1)ReservationFrom
				the amount made available to carry out this part for a fiscal year, the
				Secretary shall reserve not more than 1 percent for the Secretary of the
				Interior (on behalf of the Bureau of Indian Affairs) and the outlying areas for
				activities carried out in accordance with this section.
							(2)State
				allotments
								(A)Hold
				harmless
									(i)In
				generalSubject to subparagraph (B) and clause (ii), from the
				amount made available to carry out this part for a fiscal year and not reserved
				under paragraph (1), the Secretary shall allot to each State an amount equal to
				the amount that such State received for the preceding fiscal year under this
				section.
									(ii)Ratable
				reductionIf the amount made available to carry out this part for
				a fiscal year and not reserved under paragraph (1) is insufficient to pay the
				full amounts that all States are eligible to receive under clause (i) for such
				fiscal year, the Secretary shall ratably reduce such amounts for such fiscal
				year.
									(B)Allotment of
				additional funds
									(i)In
				generalSubject to clause (ii), for any fiscal year for which the
				amount made available to carry out this part and not reserved under paragraph
				(1) exceeds the amount made available to the States for the preceding year
				under the authorities described in subparagraph (A)(i), the Secretary shall
				allot to each of those States the percentage of the excess amount that is the
				greater of—
										(I)the percentage the
				State received for the preceding fiscal year of the total amount made available
				to the States under section 1122; or
										(II)the percentage so
				received of the total amount made available to the States under section
				2111(b).
										(ii)Ratable
				reductionsIf the excess amount for a fiscal year is insufficient
				to pay the full amounts that all States are eligible to receive under clause
				(i) for such fiscal year, the Secretary shall ratably reduce such amounts for
				such fiscal year.
									(c)Allocation to
				Local Educational Agencies
							(1)AllocationEach
				State that receives funds under this section shall allocate 100 percent of
				those funds to local educational agencies, of which—
								(A)80 percent shall
				be allocated to those local educational agencies in proportion to the number of
				children, age 5 through 17, from families with incomes below the poverty line
				(as defined by the Office of Management and Budget and revised annually in
				accordance with section 673(2) of the Community Services Block Grant Act (42
				U.S.C. 9902(2))) applicable to a family of the size involved, who reside in the
				school district served by that local educational agency for the most recent
				fiscal year for which satisfactory data are available, compared to the number
				of those children who reside in the school districts served by all the local
				educational agencies in the State for that fiscal year; and
								(B)20 percent shall
				be allocated to those local educational agencies in accordance with the
				relative enrollments of children, age 5 through 17, in public and private
				nonprofit elementary schools and secondary schools within the areas served by
				those agencies.
								(2)ExceptionNotwithstanding
				paragraph (1) and subsection (d)(2)(B), if the award to a local educational
				agency under this section is less than the starting salary for a new fully
				qualified teacher for a school served by that agency, that agency may use funds
				made available under this section to—
								(A)help pay the
				salary of a full- or part-time fully qualified teacher hired to reduce class
				size, which may be done in combination with the expenditure of other Federal,
				State, or local funds; or
								(B)pay for activities
				described in subsection (d)(2)(A)(iii) that may be related to teaching in
				smaller classes.
								(d)Use of
				Funds
							(1)Mandatory
				usesEach local educational agency that receives funds under this
				section shall use those funds to carry out effective approaches to reducing
				class size through use of fully qualified teachers to improve educational
				achievement for both regular and special needs children, with particular
				consideration given to reducing class size in the early elementary grades for
				which some research has shown class size reduction is most effective.
							(2)Permissible
				uses
								(A)In
				generalEach such local educational agency may use funds made
				available under this section for—
									(i)recruiting
				(including through the use of signing bonuses, and other financial incentives),
				hiring, and training fully qualified regular and special education teachers
				(which may include hiring special education teachers to team-teach with regular
				teachers in classrooms that contain both children with disabilities and
				non-disabled children) and teachers of special needs children;
									(ii)testing new
				teachers for academic content knowledge, and to meet State certification or
				licensing requirements that are consistent with title II of the
				Higher Education Act of 1965;
				and
									(iii)providing
				professional development (which may include such activities as promoting
				retention and mentoring) for teachers, including special education teachers and
				teachers of special needs children, in order to meet the goal of ensuring that
				all teachers have the general knowledge, teaching skills, and subject matter
				knowledge necessary to teach effectively in the content areas in which the
				teachers teach, consistent with title II of the Higher Education Act of 1965.
									(B)Limitation on
				testing and professional development
									(i)In
				generalExcept as provided in clause (ii), a local educational
				agency may use not more than a total of 25 percent of the funds received by the
				agency under this section for activities described in clauses (ii) and (iii) of
				subparagraph (A).
									(ii)Special
				ruleA local educational agency may use more than 25 percent of
				the funds the agency receives under this section for activities described in
				subparagraph (A)(iii) for the purpose of helping teachers who are not yet fully
				qualified in attaining full qualification if 10 percent or more of the
				elementary school classes in a school are taught by individuals who are not
				fully qualified teachers or the State educational agency has waived State
				certification or licensing requirements for 10 percent or more of such
				teachers.
									(C)Use of funds by
				agencies that have reduced class sizeNotwithstanding
				subparagraph (B), a local educational agency that has already reduced class
				size in the early elementary grades to 18 or fewer children (or has already
				reduced class size to a State or local class size reduction goal that was in
				effect on November 28, 1999 if that goal is 20 or fewer children) may use funds
				received under this section—
									(i)to
				make further class size reductions in kindergarten through third grade;
									(ii)to reduce class
				size in other grades; or
									(iii)to carry out
				activities to improve teacher quality, including professional
				development.
									(3)Supplement, not
				supplantEach such agency shall use funds made available under
				this section only to supplement, and not to supplant, State and local funds
				that, in the absence of funds made available under this section, would
				otherwise be expended for activities described in this section.
							(4)Limitation on
				use for salaries and benefits
								(A)In
				generalExcept as provided in subparagraph (B), no funds made
				available under this section may be used to increase the salaries of, or
				provide benefits (other than participation in professional development and
				enrichment programs) to, teachers who are not hired under this section.
								(B)ExceptionFunds
				made available under this section may be used to pay the salaries of teachers
				hired under section 306 of the Department of Education Appropriations Act,
				2001.
								(e)Reports
							(1)State
				activitiesEach State receiving funds under this section shall
				prepare and submit to the Secretary a biennial report on activities carried out
				in the State under this section that provides the information described in
				section 5122(a)(2) with respect to the activities.
							(2)Progress
				concerning class size and qualified teachersEach State and local
				educational agency receiving funds under this section shall annually report to
				parents and the public, in numeric form as compared to the previous year,
				on—
								(A)the agency’s
				progress in reducing class size, and increasing the percentage of classes in
				core academic areas taught by fully qualified teachers; and
								(B)the impact that
				hiring additional fully qualified teachers and reducing class size, has had, if
				any, on increasing student academic achievement.
								(3)NoticeEach
				local educational agency that receives funds under this section shall provide
				to each individual parent of a child who attends a school in such local
				educational agency timely, written notice if the child has been assigned or has
				been taught for 2 or more consecutive weeks by a substitute teacher, as defined
				by such local educational agency, or a teacher who is not fully
				qualified.
							(f)Private
				SchoolsIf a local educational agency uses funds made available
				under this section for professional development activities, the agency shall
				ensure the equitable participation of private nonprofit elementary schools and
				secondary schools in such activities in accordance with section 5142. Section
				5142 shall not apply to other activities carried out under this section.
						(g)Administrative
				ExpensesA local educational agency that receives funds under
				this section may use not more than 3 percent of such funds for local
				administrative costs.
						(h)Request for
				FundsEach local educational agency that desires to receive funds
				under this section shall include in the application required under section 6303
				a description of the agency’s program to reduce class size by hiring additional
				fully qualified teachers.
						(i)Certification,
				Licensing, and CompetencyNo funds made available under this
				section may be used to pay the salary of any teacher unless such teachers is
				fully qualified.
						(j)DefinitionsAs
				used in this section—
							(1)the term
				certified includes certification through State or local
				alternative routes; and
							(2)the term
				fully qualified—
								(A)when used with
				respect to an elementary or secondary school teacher, means that the teacher
				has obtained certification or passed the State licensing exam and holds a
				license; and
								(B)when used with
				respect to—
									(i)an
				elementary school teacher, means that the teacher holds a bachelor’s degree and
				demonstrates general knowledge, teaching skill, and subject matter knowledge
				required to teach at the elementary school level in the core academic subjects;
				or
									(ii)a
				middle or secondary school teacher, means that the teacher holds a bachelor’s
				degree and demonstrates a high level of competency in all subject areas in
				which he or she teaches through—
										(I)a high level of
				performance on a rigorous academic subject area test; or
										(II)completion of an
				academic major in each of the subject areas in which he or she provides
				instruction.
										5702.Authorization
				of appropriationsThere are
				authorized to be appropriated to carry out this part $2,000,000,000 for fiscal
				year 2007 and such sums as may be necessary for fiscal years 2008 through
				2011.
					.
		
